DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.



Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,109,198. This is a statutory double patenting rejection.
Pending application
U.S. Patent No. 11,109,198
1. A method of a mobility management node of enabling delivery of a Mobile Terminating, MT, Short Message, SM, to a mobile terminal; comprising: receiving an indication from a Short Message Service Gateway Mobile Switching Centre, SMS-GMSC, that the SM is to be delivered to the mobile terminal, which is currently in extended idle mode discontinuous reception, eDRX, mode; 
receiving, a notification that the mobile terminal has exited the eDRX mode before a paging occasion for the mobile terminal has occurred; and 
submitting to the SMS-GMSC, in response to the notification, a message indicating to the SMS-GMSC that the mobile terminal is available for delivery of the SM
1. A method of a mobility management node of enabling delivery of a Mobile Terminating, MT, Short Message, SM, to a mobile terminal; comprising: receiving an indication from a Short Message Service Gateway Mobile Switching Centre, SMS-GMSC, that the SM is to be delivered to the mobile terminal, which is currently in extended idle mode discontinuous reception, eDRX, mode; 
receiving, a notification that the mobile terminal has exited the eDRX mode before a paging occasion for the mobile terminal has occurred; and 
submitting to the SMS-GMSC, in response to the notification, a message indicating to the SMS-GMSC that the mobile terminal is available for delivery of the SM


Claim  2 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of prior U.S. Patent No. 11,109,198. This is a statutory double patenting rejection.
Pending application
U.S. Patent No. 11,109,198
2. The method of claim 1, said message being submitted directly to the SMS-GMSC.
2. The method of claim 1, said message being submitted directly to the SMS-GMSC.


Claim 3 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3 of prior U.S. Patent No. 11,109,198. This is a statutory double patenting rejection.
Pending application
U.S. Patent No. 11,109,198
3. The method of claim 1, said message being submitted to the SMS-GMSC via a Home Subscription Server, HSS.  
3. The method of claim 1, said message being submitted to the SMS-GMSC via a Home Subscription Server, HSS.  


Claim 4 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of prior U.S. Patent No. 11,109,198. This is a statutory double patenting rejection.
Pending application
U.S. Patent No. 11,109,198
4. The method of claim 3, wherein the message submitted to the SMS- GMSC via the HSS further comprises an instruction to the HSS to provide the destination address of the mobility management to the SMS-GMSC.
4. The method of claim 3, wherein the message submitted to the SMS- GMSC via the HSS further comprises an instruction to the HSS to provide the destination address of the mobility management to the SMS-GMSC.


Claim 5 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 5 of prior U.S. Patent No. 11,109,198. This is a statutory double patenting rejection.
Pending application
U.S. Patent No. 11,109,198
5. The method of claim 1, the notification being a Non-Access Stratum, NAS, request received from the mobile terminal.
5. The method of claim 1, the notification being a Non-Access Stratum, NAS, request received from the mobile terminal.


Claim 6 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6 of prior U.S. Patent No. 11,109,198. This is a statutory double patenting rejection.
Pending application
U.S. Patent No. 11,109,198
6. The method of claim 1, further comprising: receiving, from the SMS-GMSC, the SM for delivery to the mobile terminal.
6. The method of claim 1, further comprising: receiving, from the SMS-GMSC, the SM for delivery to the mobile terminal.


Claim 7 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of prior U.S. Patent No. 11,109,198. This is a statutory double patenting rejection.
Pending application
U.S. Patent No. 11,109,198
7. The method of claim 1, the notification being a context request received from a serving mobility management node of the mobile terminal, the method further comprising: 
submitting, to the serving mobility management node, a context response comprising an indication that the SM is to be delivered; and 
receiving, from the serving mobility management node, a context acknowledgement comprising a destination address of the serving mobility management node for SM delivery, wherein said submitted message further comprises the destination address of the serving mobility management node.
7. The method of claim 1, the notification being a context request received from a serving mobility management node of the mobile terminal, the method further comprising: 
submitting, to the serving mobility management node, a context response comprising an indication that the SM is to be delivered; and 
receiving, from the serving mobility management node, a context acknowledgement comprising a destination address of the serving mobility management node for SM delivery, wherein said submitted message further comprises the destination address of the serving mobility management node.


Claim 8 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of prior U.S. Patent No. 11,109,198. This is a statutory double patenting rejection.
Pending application
U.S. Patent No. 11,109,198
8. The method of claim 1, the notification being a context request received from a serving mobility management node of the mobile terminal, said message being submitted to the SMS-GSMC via the serving mobility management node in a context response and further comprising a destination address of the SMS-GSMC.
8. The method of claim 1, the notification being a context request received from a serving mobility management node of the mobile terminal, said message being submitted to the SMS-GSMC via the serving mobility management node in a context response and further comprising a destination address of the SMS-GSMC.


Claim 9 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of prior U.S. Patent No. 11,109,198. This is a statutory double patenting rejection.
Pending application
U.S. Patent No. 11,109,198
9. The method of claim 1, the receiving of an indication from a SMS-GMSC that the SM is to be delivered comprising: receiving an indication of maximum retransmission time specifying how long the SMS-GMSC will store the SM if it cannot be delivered at once and capability indication indicating if the SMS-GMSC support receiving subsequent notification of mobile terminal availability for delivering the SM; the method further comprising:
 submitting an indication to the SMS-GMSC comprising a requested retransmission time indicating at which point in time the SM should be retransmitted by the SMS-GMSC and capability confirmation that the mobility management node supports the subsequent notification of mobile terminal availability for delivering the SM.
9. The method of claim 1, the receiving of an indication from a SMS-GMSC that the SM is to be delivered comprising: receiving an indication of maximum retransmission time specifying how long the SMS-GMSC will store the SM if it cannot be delivered at once and capability indication indicating if the SMS-GMSC support receiving subsequent notification of mobile terminal availability for delivering the SM; the method further comprising:
 submitting an indication to the SMS-GMSC comprising a requested retransmission time indicating at which point in time the SM should be retransmitted by the SMS-GMSC and capability confirmation that the mobility management node supports the subsequent notification of mobile terminal availability for delivering the SM.


Claim 10 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of prior U.S. Patent No. 11,109,198. This is a statutory double patenting rejection.
Pending application
U.S. Patent No. 11,109,198
10. A method of a mobility management node of enabling delivery of a Mobile Terminating, MT, Short Message, SM, to a mobile terminal; comprising: 
receiving a notification that the mobile terminal has exited an extended idle mode discontinuous reception, eDRX, mode before a paging occasion has occurred; 
submitting a context request to another mobility management node by which the mobile terminal was served before the notification was received; 
receiving, from said another mobility management node, a context response comprising an indication that the SM is to be delivered; and 
receiving, from the SMS-GMSC, the SM for delivery to the mobile terminal.
10. A method of a mobility management node of enabling delivery of a Mobile Terminating, MT, Short Message, SM, to a mobile terminal; comprising: 
receiving a notification that the mobile terminal has exited an extended idle mode discontinuous reception, eDRX, mode before a paging occasion has occurred; 
submitting a context request to another mobility management node by which the mobile terminal was served before the notification was received; 
receiving, from said another mobility management node, a context response comprising an indication that the SM is to be delivered; and 
receiving, from the SMS-GMSC, the SM for delivery to the mobile terminal.


Claim 11 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of prior U.S. Patent No. 11,109,198. This is a statutory double patenting rejection.


Pending application
U.S. Patent No. 11,109,198
11. The method of claim 10, said message being submitted directly to the SMS-GMSC
11. The method of claim 10, said message being submitted directly to the SMS-GMSC


Claim 12 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 12 of prior U.S. Patent No. 11,109,198. This is a statutory double patenting rejection.
Pending application
U.S. Patent No. 11,109,198
12. The method of claim 10, said message being submitted to the SMS- GMSC via a Home Subscription Server, HSS, the message submitted to the SMS-GMSC via the HSS further comprises an instruction to the HSS to provide the destination address of the mobility management to the SMS- GMSC.
12. The method of claim 10, said message being submitted to the SMS- GMSC via a Home Subscription Server, HSS, the message submitted to the SMS-GMSC via the HSS further comprises an instruction to the HSS to provide the destination address of the mobility management to the SMS- GMSC.



Claim 13 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of prior U.S. Patent No. 11,109,198. This is a statutory double patenting rejection.

Pending application
U.S. Patent No. 11,109,198
13. The method according to claim 10, said message submitted further indicating a time period specifying the time up until the mobile terminal again enters the eDRX mode.
13. The method according to claim 10, said message submitted further indicating a time period specifying the time up until the mobile terminal again enters the eDRX mode.


Claim 14 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim  14 of prior U.S. Patent No. 11,109,198. This is a statutory double patenting rejection.
Pending application
U.S. Patent No. 11,109,198
14. A mobility management node configured to enable delivery of a Mobile Terminating, MT, Short Message, SM, to a mobile terminal, and which mobility management node comprises a processing unit and a memory, said memory containing instructions executable by said processing unit, whereby said mobility management node is operative to: 
receive an indication from a Short Message Service Gateway Mobile Switching Centre, SMS-GMSC, that the SM is to be delivered to the mobile terminal, which is currently in extended idle mode discontinuous reception, eDRX, mode; 
receive a notification that the mobile terminal has exited the eDRX mode before a paging occasion has occurred; and 
submit, in response to the notification, a message indicating to the SMS-GMSC that the mobile terminal is available for delivery of the SM.
14. A mobility management node configured to enable delivery of a Mobile Terminating, MT, Short Message, SM, to a mobile terminal, and which mobility management node comprises a processing unit and a memory, said memory containing instructions executable by said processing unit, whereby said mobility management node is operative to: 
receive an indication from a Short Message Service Gateway Mobile Switching Centre, SMS-GMSC, that the SM is to be delivered to the mobile terminal, which is currently in extended idle mode discontinuous reception, eDRX, mode; 
receive a notification that the mobile terminal has exited the eDRX mode before a paging occasion has occurred; and 
submit, in response to the notification, a message indicating to the SMS-GMSC that the mobile terminal is available for delivery of the SM.


Claim 15 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of prior U.S. Patent No. 11,109,198. This is a statutory double patenting rejection.
Pending application
U.S. Patent No. 11,109,198
15. The mobility management node of claim 14, being operative to submit the message directly to the SMS-GMSC.
15. The mobility management node of claim 14, being operative to submit the message directly to the SMS-GMSC.


Claim 16 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 16 of prior U.S. Patent No. 11,109,198. This is a statutory double patenting rejection.
Pending application
U.S. Patent No. 11,109,198
16. The mobility management node of claim 14, being operative to submit the message to the SMS-GMSC via a Home Subscription Server, HSS.	
16. The mobility management node of claim 14, being operative to submit the message to the SMS-GMSC via a Home Subscription Server, HSS.


Claim 17 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 17 of prior U.S. Patent No. 11,109,198. This is a statutory double patenting rejection.
Pending application
U.S. Patent No. 11,109,198
17. The mobility management node of claim 16, further being operative to include an instruction to the HSS to provide the destination address of the mobility management to the SMS-GMSC in the message submitted to the SMS-GMSC via the HSS.
17. The mobility management node of claim 16, further being operative to include an instruction to the HSS to provide the destination address of the mobility management to the SMS-GMSC in the message submitted to the SMS-GMSC via the HSS.


Claim 18 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 18 of prior U.S. Patent No. 11,109,198. This is a statutory double patenting rejection.
Pending application
U.S. Patent No. 11,109,198
18. The mobility management node of claim 14, the notification being a Non-Access Stratum, NAS, request received from the mobile terminal.
18. The mobility management node of claim 14, the notification being a Non-Access Stratum, NAS, request received from the mobile terminal.


Claim 19 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 19 of prior U.S. Patent No. 11,109,198. This is a statutory double patenting rejection.
Pending application
U.S. Patent No. 11,109,198
19. The mobility management node of claim 14, the notification being a context request received from a serving mobility management node of the mobile terminal, further being operative to: 
submit, to the serving mobility management node, a context response comprising an indication that the SM is to be delivered; and 
receive, from the serving mobility management node, a context acknowledgement comprising a destination address of the serving mobility management node for SM delivery, wherein said submitted message further comprises the destination address of the serving mobility management node.
19. The mobility management node of claim 14, the notification being a context request received from a serving mobility management node of the mobile terminal, further being operative to: 
submit, to the serving mobility management node, a context response comprising an indication that the SM is to be delivered; and 
receive, from the serving mobility management node, a context acknowledgement comprising a destination address of the serving mobility management node for SM delivery, wherein said submitted message further comprises the destination address of the serving mobility management node.


Claim 20 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 20 of prior U.S. Patent No. 11,109,198. This is a statutory double patenting rejection.
Pending application
U.S. Patent No. 11,109,198
20. The mobility management node of claim 14, the notification being a context request received from a serving mobility management node of the mobile terminal, further being operative to submit the message to the SMS- GSMC via the serving mobility management node in a context response and further to include a destination address of the SMS-GSMC.
20. The mobility management node of claim 14, the notification being a context request received from a serving mobility management node of the mobile terminal, further being operative to submit the message to the SMS- GSMC via the serving mobility management node in a context response and further to include a destination address of the SMS-GSMC.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. . 11,109,198. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 21 would have been obvious over claim 1 of U.S. Patent No. . 11,109,198 and claim 9 of U.S. Patent No. . 11,109,198.
Pending application
U.S. Patent No. 11,109,198
21. The mobility management node of claim 14, further being operative to, when receiving an indication from a SMS-GMSC that the SM is to be delivered: receive an indication of maximum retransmission time specifying how long the SMS-GMSC will store the SM if it cannot be delivered at once and capability indication indicating if the SMS-GMSC support receiving subsequent notification of mobile terminal availability for delivering the SM; the method further comprising: and 
submit an indication to the SMS-GMSC comprising a requested retransmission time indicating at which point in time the SM should be retransmitted by the SMS-GMSC and capability confirmation that the mobility management node supports the subsequent notification of mobile terminal availability for delivering the SM.
1. A method of a mobility management node . . .
9. The method of claim 1, the receiving of an indication from a SMS-GMSC that the SM is to be delivered comprising: receiving an indication of maximum retransmission time specifying how long the SMS-GMSC will store the SM if it cannot be delivered at once and capability indication indicating if the SMS-GMSC support receiving subsequent notification of mobile terminal availability for delivering the SM; the method further comprising:
 submitting an indication to the SMS-GMSC comprising a requested retransmission time indicating at which point in time the SM should be retransmitted by the SMS-GMSC and capability confirmation that the mobility management node supports the subsequent notification of mobile terminal availability for delivering the SM.


Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 10 of U.S. Patent No. . 11,109,198. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 22  would have been obvious over claim 14 of U.S. Patent No. . 11,109,198 and claim 10 of U.S. Patent No. . 11,109,198.
Pending application
U.S. Patent No. 11,109,198
22. A mobility management node configured to enable delivery of a Mobile Terminating, MT, Short Message, SM, to a mobile terminal, and which mobility management node comprises a processing unit and a memory, said memory containing instructions executable by said processing unit, whereby said mobility management node is operative to: 


receive a notification that the mobile terminal has exited a extended idle mode discontinuous reception, eDRX, mode before a paging occasion has occurred; 

submit a context request to another mobility management node by which the mobile terminal was served before the notification was received; 
receive, from said another mobility management node, a context response comprising an indication that the SM is to be delivered; and 
receive, from the SMS-GMSC, the SM for delivery to the mobile terminal.
14. A mobility management node configured to enable delivery of a Mobile Terminating, MT, Short Message, SM, to a mobile terminal, and which mobility management node comprises a processing unit and a memory, said memory containing instructions executable by said processing unit, 
10. A method of a mobility management node of enabling delivery of a Mobile Terminating, MT, Short Message, SM, to a mobile terminal; comprising: 
receiving a notification that the mobile terminal has exited an extended idle mode discontinuous reception, eDRX, mode before a paging occasion has occurred; 
submitting a context request to another mobility management node by which the mobile terminal was served before the notification was received; 
receiving, from said another mobility management node, a context response comprising an indication that the SM is to be delivered; and 
receiving, from the SMS-GMSC, the SM for delivery to the mobile terminal.


4.  	Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. . 11,109,198. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 23 would have been obvious over claim 15 of U.S. Patent No. . 11,109,198 in view of the combination of claims 14 and 10 of U.S. Patent No. . 11,109,198.

Pending application
U.S. Patent No. 11,109,198
23. The mobility management node of claim 22, further being operative to submit said message directly to the SMS-GMSC.
15. The mobility management node of claim 14, being operative to submit the message directly to the SMS-GMSC.


5.	Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. . 11,109,198. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 24 would have been obvious over claim 17 of U.S. Patent No. . 11,109,198 in view of the combination of claims 14 and 10 of U.S. Patent No. . 11,109,198.

Pending application
U.S. Patent No. 11,109,198
24. The mobility management node of claim 22, further being operative to submit said message to the SMS-GMSC via a Home Subscription Server, HSS, the message submitted to the SMS-GMSC via the HSS further comprising an instruction to the HSS to provide the destination address of the mobility management to the SMS-GMSC.

17. The mobility management node of claim 16, further being operative to include an instruction to the HSS to provide the destination address of the mobility management to the SMS-GMSC in the message submitted to the SMS-GMSC via the HSS.


6.	Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. . 11,109,198. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 24 would have been obvious over claim 13 of U.S. Patent No. . 11,109,198 in view of the combination of claims 14 and 10 of U.S. Patent No. . 11,109,198.

Pending application
U.S. Patent No. 11,109,198
25. The mobility management node of claim 22, further being operative to include, in said submitted message, a time period specifying the time up until the mobile terminal again enters the eDRX mode.
13. The method according to claim 10, said message submitted further indicating a time period specifying the time up until the mobile terminal again enters the eDRX mode.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/Examiner, Art Unit 2644